Title: From Thomas Jefferson to the House of Representatives, 20 February 1801
From: Jefferson, Thomas
To: House of Representatives



Feb. 20. 1801.

I recieve Gentlemen with profound thankfulness, this testimony ofconfidence from the great representative council of our nation. it fills up the measure of that grateful satisfaction which had already been derived from the suffrages of my fellow citizens themselves, designating me as one of those to whom they were willing to commit this charge, the most important of all others to them. In deciding between the candidates, whom their equal vote presented to your choice, I am sensible that age has been respected, rather than more active & useful qualifications. I know the difficulties of the station to which I am called, and feel and acknolege my incompetence to them.but whatsoever of understanding, whatsoever of diligence, whatsoever of justice, or of affectionate concern for the happiness of man, it has pleased providence to place within the compass of my faculties, shall be called forth for the discharge of the duties confided to me, & for procuring to my fellow citizens all the benefits which our constitution has placed under the guardianship of the general government.Guided by the wisdom and patriotism of those to whom it belongs to express the legislative will of the nation, I will give to that will a faithful execution.I pray you, Gent. to convey to the honorable body from which you are deputed the homage of my humble acknolegements, & the sentiments of zeal & fidelity, by which I shall endeavor to merit these proofs of confidence from the nation and it’s representatives.
Accept yourselves, gentlemen, my particular thanks for the obliging terms in which you have been pleased to communicate their will.

Th: Jefferson

